Citation Nr: 0707402	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-21 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for a service-
connected low back disability with right leg radiculopathy, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran served on active duty from September 1974 to June 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Pittsburgh, 
Pennsylvania that granted service connection and a 20 percent 
rating for low back pain with right leg radiculopathy, 
effective March 9, 2000.

In February 2006, the Board remanded this issue to the RO for 
further development.  The case has returned for appellate 
consideration.

The Board noted in the February 2006 remand that by a letter 
dated in December 2001 and a statement dated in February 
2002, the veteran has raised a claim for service connection 
for contusions (easy bruising) of the lower extremities as 
secondary to medication for his service-connected hip 
disability.  It does not appear that action as been taken 
with respect to this issue.  As it is not in appellate 
status, the Board refers it to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to April 1, 2003, the veteran's low back pain with 
radiculopathy was manifested by symptoms including moderate 
limitation of motion, mild muscle spasm, and complaints of 
pain, without evidence of severe degenerative disc disease, 
severe lumbosacral strain, or incapacitating episodes of disc 
disease.

3.  As of April 1, 2003 the veteran's low back pain with 
radiculopathy is manifested by symptoms including severe 
limitation of motion and pain, with no evidence of 
incapacitating episodes of disc disease.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for low back pain with radiculopathy prior to April 
1, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Code 5292, 5293, 5295 (effective prior to September 26, 
2003). 

2.  The criteria for an evaluation of 40 percent for low back 
pain with radiculopathy have been met, effective April 1, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (effective 
prior to September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in February 2004 and March 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  The March 2006 letter also provided 
information regarding the establishment of a disability 
rating and effective date.  The claim was last readjudicated 
in October 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

The veteran in this case seeks an increased initial 
evaluation for his service-connected lumbar spine disorder 
with radiculopathy.  

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his multiple contentions, service 
medical records, post service medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the veteran's claim, 
and what the evidence in the claims file shows, or fails to 
show, with respect to that claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
19 Vet. App. 122, 128-30 (2000).

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).



In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

During the course of this appeal, specifically, on September 
23, 2002, and once again on September 26, 2003, there became 
effective new regulations for the evaluation of service-
connected disabilities of the spine.  VA's General Counsel 
has held that, where a law or regulation changes during the 
pendency of an appeal, the Board must determine which version 
of the law or regulation is more favorable to the veteran.  
If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000).



Prior to September 23, 2002, a 20 percent evaluation was 
warranted for lumbar disc disease where there was evidence of 
moderate limitation of motion of the lumbar segment of the 
spine, or, in the alternative, moderate intervertebral disc 
syndrome with recurring attacks.  A 20 percent evaluation 
was, similarly, indicated where there was evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of severe 
limitation of motion of the lumbar spine, or, in the 
alternative, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  A 40 percent 
evaluation was, similarly, indicated where there was evidence 
of severe lumbosacral strain, with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  A 60 percent rating was provided 
for intervertebral disc syndrome productive of pronounced 
disability, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).  

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 
20 percent evaluation was indicated where there was evidence 
of incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks during the past 12 
months.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months.  (For the 
purpose of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician).  These criteria remained in effect with the 
revision effective September 26, 2003, except the Diagnostic 
Code changed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 26, 2003).

Under the schedular criteria which became effective September 
26, 2003, a 20 percent evaluation is warranted where there is 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation, under those same 
regulations, requires evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations, along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate orthopedic diagnostic code or codes, and 
neurologic disability should be evaluated separately using 
the criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).  

In the present case, in a February 2002 decision the RO 
granted service connection and a 20 percent initial rating 
for low back pain with right leg radiculopathy as secondary 
to the veteran's service connected left hip disability, 
effective March 9, 2000, pursuant to 38 C.F.R. §  4.71a, 
Diagnostic Codes 5299-5293 (2001).  The veteran voiced his 
disagreement with that decision, and the current appeal 
ensued.  

Upon review of the evidence, the Board finds that the old 
regulations are more favorable to the veteran in this 
instance.  In this regard, VA examinations dated in 
April 2003 and September 2006 more closely approximate a 
finding of severe limitation of motion.  Specifically, in 
April 2003 the veteran had forward flexion of 35 degrees, 
extension to 0 degrees, lateral bending to 20 degrees, and 
rotation to 30 degrees.  In September 2006, his range of 
motion was 45 degrees forward flexion, extension to 10 
degrees, lateral flexion to 10 degrees, and rotation to 15 
degrees.  This evidence, along with his subjective complaints 
of pain and radiculopathy support a finding of severe 
limitation of motion.  Thus, the Board finds that a 40 
percent evaluation is warranted from April 1, 2003, the date 
of the VA examination first showing severe limitation of 
motion.  

Prior to that date, the evidence does not support a finding 
that the veteran's low back disorder warranted an evaluation 
in excess of 20 percent.  In this regard, the April 2000 VA 
examination revealed a mild amount of left-sided paraspinal 
muscular spasm.  In the September 2001 VA examination report, 
the veteran had lumbar flexion to 70 degrees, extension to 15 
degrees, right lateral bending to 40 degrees, and left 
lateral bending to 15 degrees with pain.  Palpation of the 
paraspinal muscles of the low back revealed discomfort with 
pain.  These symptoms, including his complaints of pain, 
meets the criteria for a 20 percent rating; however, this 
evidence does not more nearly approximate the criteria for 
severe limitation of motion of the lumbar spine.  The 
evidence also fails to show severe lumbosacral strain, as 
there was no listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending, or loss of lateral motion.  

Moreover, while radiographic studies during that time do 
reveal disc bulges and degenerative changes, the symptoms 
experienced by the veteran do not equate to severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief.  In this regard, the September 2001 
examination noted the veteran reporting that his low back 
gave him occasional trouble with radiation of the pain down 
the leg and occasional right thigh numbness.  Neurological 
findings at that time revealed full motor strength in the 
lower extremities and intact sensation.  Straight leg raising 
was negative bilaterally.  Deep tendon reflexes were +1 
bilaterally and Babinski was negative bilaterally.  
Neurological examination in October 2001 noted 2+ ankle 
reflexes, some decreased vibration mildly in the toes, but 
normal position, light touch, and pinprick.  There was no 
atrophy.  Some give-way weakness was noted, but no definite 
weakness.  Assessment was numbness and leg pains of uncertain 
etiology.  The symptomatology noted during the time frame in 
question does not support a finding of severe intervertebral 
disc syndrome.  An EMG in October 2001 was normal, with no 
evidence of lumbar radiculopathy.

Finally, the evidence fails to show incapacitating episodes 
of intervertebral disc syndrome at any time between September 
23, 2002, the date of the change in the regulations for that 
condition, and the increased rating assigned effective April 
1, 2003.  Significantly, there is no indication that the 
veteran experienced incapacitating episodes requiring bed 
rest prescribed by a physician and treatment by a physician.  
Thus, an evaluation in excess of 20 percent is not warranted 
prior to April 1, 2003. 

The evidence also does not support an evaluation in excess of 
40 percent as of April 1, 2003.  Under the revised criteria 
for intervertebral disc syndrome, an evaluation of 60 percent 
requires incapacitating episodes having a total duration of 
at least 
six, during the past 12 months.  Significantly, while the 
veteran complained of constant back pain, there is no 
indication that his symptomatology constituted an 
incapacitating episode requiring bed rest prescribed by a 
physician and treatment by a physician for a total of at 
least six weeks.  In this regard, the 2006 VA examination 
noted the veteran has not been prescribed bed rest by a 
physician.

The Board has also considered whether separate evaluations 
for orthopedic and neurologic manifestations would be more 
advantageous.  However, the medical evidence of record shows 
that under the revised criteria, the veteran's limitation of 
motion would warrant no more than a 20 percent rating as 
forward flexion has always been greater than 30 degrees.  
Moreover, on the April 2003 examination, the veteran had deep 
tendon reflexes of 1+ to 2 of the lower extremities, and only 
slight weakness of the legs against resistance.  MRI showed 
moderate disc bulges at L4-L5 and L5-S1, which the examiner 
stated was not causing any significant spinal stenosis.  A 
private report from September 2003 noted 2+ ankle jerks, and 
some decreased sensation to fine touch and temperature in the 
left leg, not in any particular dermatomal distribution.  The 
September 2006 VA examiner noted moderate lumbar spondylosis 
with resultant neural foraminal stenosis involving the L4-L5 
level and L5-S1 level.  The September 2006 examination noted 
the decreased motor strength was due to knee pain from his 
knee disabilities.  He had full strength for the tibialis 
muscle, gastrocsoleus complex and the extensor hallucis 
longus.  He had symmetric light touch sensation in the 
dermatomal distributions of L2 to S1 and had negative 
straight leg raising on the right side; the left side was not 
tested due to his hip disorder.  

Upon consideration of the symptomatology and findings 
described above, the Board notes that rating orthopedic and 
neurological symptomatology under the revised rating schedule 
would be less favorable than the 40 percent evaluation 
presently assigned under the old rating criteria.  
Specifically, the neurological symptoms would, at a minimum, 
have to result in moderate incomplete paralysis of at least 
one lower extremity.  See 38 C.F.R. §§ 4.25, 4.124a, 
Diagnostic Code 8520.  Here, the decreased strength noted was 
considered to be the result of his knee disabilities and/or 
his hip disability.  Further, no objective neurological 
deficits due to his low back were noted on the 2006 VA 
examination.  Thus, the 40 percent evaluation being assigned 
under the old criteria is more favorable than applying the 
revised rating criteria, and an evaluation in excess of 40 
percent is not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
ratings in excess of those assigned for the relevant periods 
of time, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   




ORDER

An initial evaluation in excess of 20 percent prior to April 
1, 2003, for low back pain with radiculopathy, is denied.  

A 40 percent evaluation effective April 1, 2003, for low back 
pain with radiculopathy is granted, subject to the law and 
regulations governing the award of monetary benefits.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


